 

Case 2:20-cv-00014-JPJ-PMS Document 67 Filed 09/13/21 Page1of2 Pageid#: 417

 

CLERK'S OFFICE U.S. DIST. COURT

IN THE UNITED STATES DISTRICT COURT AT GN WA

FOR THE WESTERN DISTRICT OF VIRGINIA SEP 13 2021

JUJAA GC. Ey, CLERK
BY: OG
E

 

MELINDA SCOTT,

Plaintiff

Vv. Case No. 2:20-cv-00014

WISE COUNTY DEPT.
of SOCIAL SERVICES,

Nemeth tne

et al

NOTICE OF APPEAL

COMES NOW, the Plaintiff, Melinda Scott, and states that she will appeal to the Fourth Circuit
US Court of Appeals the Order and Judgment signed by Judge James P. Jones and entered into the
docket:‘on August 30, 2021.

Pursuant to Rule 3(a)(1), an additional copy of this Notice of Appeal has been sent to the Clerk to
comply with Rule 3(d).

SIGNED

elinda Scott, pro-se
PO BOX 1133-2014PMB87
Richmond, VA 23218
mscottw@gmu.edu -
540-692-2342
Case 2:20-cv-00014-JPJ-PMS Document 67 Filed 09/13/21 Page 2of2 Pageid#: 418

CERTIFICATE OF SERVICE

I hereby certify that I have both mailed a copy of this NOTICE OF APPEAL to the Defendant, by
counsel, to Matthew D. Hardin, VSB #87482 1725 I Street NW, Suite 300 Washington, DC 20006
and at matthewdhardin@gmail.com on this 5 day of SEPT. 2021.

Melinda Scott, pro-se

PO BOX 1133-2014PMB87

Richmond, VA 23218

mscottw@gmu.edu
540-692-2342 °
